 Case 2:19-cv-06182-DSF-PLA Document 52-1 Filed 03/30/20 Page 1 of 4 Page ID #:1913




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                    Case No.: 2:19-cv-6182-DSF-PLA
14                                                   Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR              DECLARATION OF GABRIEL S.
16                                                   DERMER IN SUPPORT
     ALL, an unincorporated association,             DEFENDANT CITY OF LOS
17   ASSOCIATION FOR RESPONSIBLE and                 ANGELES’ OBJECTION TO
     EQUITABLE PUBLIC SPENDING an                    NEW EVIDENCE SUBMITTED
18                                                   WITH PLAINTIFFS’ REPLY ISO
     unincorporated association,                     MOTION FOR PRELIMINARY
19                                                   INJUNCTION
                   Plaintiffs,
20                                                   Date: April 6, 2020
        vs.                                          Time: 1:30 p.m.
21 CITY OF LOS ANGELES, a municipal entity;          Ctrm: 7D
22 DOES 1-50,                                        Judge: Hon. Dale S. Fischer
               Defendant(s).
23                                                   Complaint Filed: July 18, 2019
24
25
26
27
28
                                 DECLARATION OF GABRIEL S. DERMER
 Case 2:19-cv-06182-DSF-PLA Document 52-1 Filed 03/30/20 Page 2 of 4 Page ID #:1914




 1                           DECLARATION OF GABRIEL S. DERMER
 2         I, GABRIEL S. DERMER, hereby declare:
 3         1.     I am an attorney at law, duly licensed to practice before this Court and all of
 4   the courts of the State of California. I am one of the attorneys for Defendant City of Los
 5   Angeles ("City") in this action. I make all statements herein of my own personal
 6   knowledge, and if called to testify as a witness in this action, I could and would testify
 7   competently to the truth of the matters set forth herein.
 8         2.     Attached as Exhibit A is a true and correct copy of an email that Shayla
 9   Myers sent to me and other individuals on March 16, 2020.
10         I declare under penalty of perjury under the laws of the State of California and the
11   United States that the foregoing is true and correct, and that this Declaration was
12   executed on March 30, 2020 at Los Angeles, California.


::
15
                                           JI~
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                DECLARATION OF GABRIEL S. DERMER
Case 2:19-cv-06182-DSF-PLA Document 52-1 Filed 03/30/20 Page 3 of 4 Page ID #:1915




                             EXHIBIT A
3/30/2020
       Case    2:19-cv-06182-DSF-PLA City of Los Angeles
                                      Document           Mail - Garcia
                                                       52-1      Filedv. City of LA-request
                                                                         03/30/20           for extension
                                                                                         Page      4 of 4 Page ID #:1916


                                                                                     Gabriel Dermer <gabriel.dermer@lacity.org>



  Garcia v. City of LA-request for extension
  Shayla R. Myers <SMyers@lafla.org>                                                        Mon, Mar 16, 2020 at 11:00 AM
  To: Gabriel Dermer <gabriel.dermer@lacity.org>, Scott Marcus <Scott.Marcus@lacity.org>, Patricia Ursea
  <patricia.ursea@lacity.org>, Felix Lebron <felix.lebron@lacity.org>
  Cc: Benjamin Herbert <benjamin.herbert@kirkland.com>, "Onufer, Michael" <michael.onufer@kirkland.com>, Catherine
  Sweetser <catherine.sdshhh@gmail.com>


    Counsel,



    Plaintiffs’ reply brief is currently due today. In light of the requests from the City this weekend to limit exposure in order to
    help prevent the spread of COVID-19, our firms have all now instituted various closures and mandatory work from home
    requirements, which unexpectedly went into effect today. Along with the various other closures, including school closings,
    etc., this is proving to be incredibly disruptive and severely limiting our resources, as we are working to implement these
    changes and still continue to provide services. At the Legal Aid Foundation of Los Angeles, this includes making
    significant accommodations and adjustments to be able to continue to provide emergency legal assistance to our low-
    income clients, whose needs unfortunately often increase when there are emergencies like this one.



    In light of the disruptions caused by the emergency precautions, we request the City agree to a brief extension of time for
    Plaintiffs to file our reply brief. The Court’s standing order requires an extension of the hearing date to accommodate any
    extension of the timing of the reply brief, so we propose simply continuing the hearing date by a week. This will not only
    accommodate additional time to file the reply brief, in light of the emergency closures, but will also continue the hearing
    date past the two week isolation period set by the City and most other agencies.



    If you are amenable to the continuance, please let us know and we will file a stipulation to be filed as soon as possible. If
    you would like to discuss this or any other issue, I can be reached on my cell, 310-447-8607.



    Thanks in advance for your professional courtesy.


    Shayla




    Shayla Myers | Senior Attorney

    Legal Aid Foundation of Los Angeles

    7000 S. Broadway | Los Angeles, CA 90003

    213.640.3983 direct | 213.640.3988 facsimile

    www.lafla.org | smyers@lafla.org




https://mail.google.com/mail/u/0?ik=f3e8fbfca7&view=pt&search=all&permmsgid=msg-f%3A1661344553050209176&simpl=msg-f%3A166134455305…     1/2
